Title: To George Washington from Major General Philip Schuyler, 30 June 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 30h 1777

I am just now informed by a person from Tryon County, that the Enemy are actually got to Oswego with a considerable Body to make an Attack on Fort Schuyler, that I shall have authentic Information this Day—The Garrison is weak and but poorly supplied with Cannon—I have requested General Herkemer to keep his Militia in Readiness to

march to their Support—I have as yet only been able to march Colonel Bailey’s Regiment consisting of 255 Rank & File—Half of it is to reinforce Fort George and the other half Fort Edward—None of the Militia are yet moved.
Should our Troops at Tyonderoga fall into the Enemy’s Hands, I fear they will be able to march where they please, unless a greater Force is sent me than what your Excellency at first intended.
I shall be greatly distressed for Shelter for the Militia—If any Tents can be spared I beg your Excellency to order them up and whatever Cartridge paper you can, for we have next to none on this Side of Tyonderoga.
Inclose you Copy of Mr Trumbull’s Letter to me of the 21st Instant together with my Answer. I beg the Favor of your Excellency to peruse it and cause it to be delivered.
If it to be true that we may be so plentifully supplied with fresh Beef as Mr Trumbull positively asserts, his Agents manage badly, for we have none, and hardly any Thing else of the Meat Kind on this Side of Tyonderoga, altho’ I ordered his Deputy to send for Cattle to every Quarter soon after my Return from Philadelphia.
If any intrenching Tools can be spared, I wish to have two hundred Spades, and as many Shovels and pick axes sent up, and if any Field Artillery is sent up, be so good as to let it be accompanied by a Detachment of the Artillery, with a Sufficiency of fixed Ammunition. I am Dear Sir most respectfully Your Excellency’s obedient humble Servant

Ph: Schuyler

